Citation Nr: 1437523	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (lumbar spine disability).


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Waco, Texas, Regional Office (RO).  


While in appellate status, the RO issues a January 2011 decision grating an initial 10 percent disability rating for the lumbar spine disability.  The Board has characterized the issues on the above title page to reflect this partial grant of benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Travel Board hearing.  Although the Veteran failed to show for a scheduled July 2014 hearing, the record reflects that the notice of this hearing date was returned as undeliverable.  Further, there is some evidence that the RO is aware that the Veteran did not receive notice, as in August 2014, the RO sent notice to an updated address that the Veteran was again placed on the list of those waiting for a Travel Board hearing.  There is no indication, however, that the AOJ has set a date for this Travel Board.  Considering this history, the Board remands this appeal for the AOJ to schedule such a Travel Board hearing.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office (Travel Board hearing), in accordance with applicable laws and regulations related to present appeal.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



